On order of the Court, this Court having received the decision of the Judicial Tenure commission and its recommendation for an order of discipline, and having received the respondent’s stipulation to the commission’s findings and his consent to the recommended discipline, we adopt the following findings of the commission:
1. The respondent is now, and at all pertinent times has been, judge of the Mason County Probate Court.
2. On April 23, 1991, the respondent participated in a telephone interview with a newspaper reporter who solicited his views on the Parental Rights Restoration Act. MCL 722.901 et seq.; MSA 25.248(101) et seq.
3. As a result of that interview, a newspaper article appeared on April 24, 1991. In it, the respondent expressed his displeasure with the enactment of the act. He also stated that one of the circumstances in which he might permit a minor to have an abortion would be the rape of a white girl by a black man. These remarks were widely disseminated in the news media, and were subsequently criticized as insensitive and racist.
4. Several grievances were filed with the commission. In reply, the respondent acknowledged making the statements in question, but indicated that it had not been his intention to speak in a racially insensitive manner. He expressed regret for his remarks, and stated that he had not, and would not, base any decision about abortion on the race of the persons involved.
5. Respondent’s remarks were offensive, improper, and constituted misconduct in office. They called into question the impartiality of the judiciary, and exposed the judicial system to contempt and ridicule. *1231Such erosion of public confidence in the judiciary is clearly prejudicial to the administration of justice. Canon 2A of the Code of Judicial Conduct; MCR 9.104(2); MCR 9.205(C)(4).
We agree with the commission and the respondent that a public censure is an appropriate response to the respondent’s remarks. This order shall stand as this Court’s censure.